Exhibit 10.6

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of August 1, 2012 (this “Agreement”), is made
by Prospect Global Resources, Inc., a Delaware corporation (“Debtor”), American
West Potash LLC, a Delaware limited liability company (“Guarantor,” and
collectively with Debtor, “Prospect Parties”), in favor of The Karlsson
Group, Inc., an Arizona corporation (“Secured Party”).  Debtor, Guarantor and
Secured Party are sometimes referred to in this Agreement, collectively, as the
“Parties,” and individually, as a “Party.”

 

RECITALS

 

WHEREAS, Debtor and Secured Party entered into that certain Membership Interest
Purchase Agreement dated as of May 30, 2012 (the “Purchase Agreement”), whereby
Debtor agreed to purchase and accept, and Secured Party agreed to sell and
assign, all of Secured Party’s limited liability company membership interests in
Guarantor, then representing fifty percent (50%) of the total limited liability
company membership interests in Guarantor;

 

WHEREAS, part of the purchase price payable by Debtor pursuant to the Purchase
Agreement is in the form of a promissory note in the original principal amount
of One Hundred Twenty-Five Million Dollars ($125,000,000) from Debtor, a copy of
which is attached as Exhibit A to this Agreement (the “Note”), which Note is
unconditionally guaranteed by Guarantor pursuant to a Guaranty a copy of which
is attached hereto as Exhibit B;

 

WHEREAS, contemporaneously herewith, Guarantor and Secured Party are entering
into a Deed of Trust, Security Agreement, Assignment of Production and Proceeds,
Fixture Filing and Financing Statement of even date herewith (“Deed of Trust”),
a copy of which is attached hereto as Exhibit C; and

 

WHEREAS, the Prospect Parties and Secured Party agreed that the Prospect
Parties’ obligations under the Purchase Agreement, the Note and the Guaranty
shall be secured by, among other things, all of the assets of the Prospect
Parties on the terms described herein and the Secured Party’s willingness to
enter into the Purchase Agreement and accept the Note as consideration only on
the condition, among others, that the Prospect Parties shall have executed and
delivered to the Secured Party this Agreement, and that Guarantor shall have
executed and delivered to Secured Party the Deed of Trust and the Collateral
Assignments (the Note, the Guaranty, the Collateral Assignments, the Deed of
Trust, and this Agreement are defined herein as the “Loan Documents”).

 

NOW, THEREFORE, in order to induce the Secured Party to enter into the Purchase
Agreement and accept the Note and in consideration of the foregoing premises and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

AGREEMENT

 

1.                                      Definitions and Interpretation.  When
used in this Agreement, the following terms shall have the following respective
meanings:

 

--------------------------------------------------------------------------------


 

“Account” means any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC.

 

“Affiliate” means, with respect to Debtor, any other entity directly or
indirectly controlling, (including, but not limited to, all directors and
officers of such entity) controlled by, or under common control with, Debtor.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC.

 

“Collateral” shall have the meaning assigned to such term in Section 2 below.

 

“Collateral Assignments” means (i) Collateral Assignment of Royalty Agreement
between Guarantor and Secured Party, dated of even date herewith,
(ii) Collateral Assignment of Mineral Leases between Guarantor and Secured
Party, dated of even date herewith, and (iii) Collateral Assignment of State
Mineral Permits between Guarantor and Secured Party, dated of even date
herewith.

 

“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in Section 9-102(a)(13) of the UCC.

 

“Contracts” means all contracts, undertakings, royalty agreements, mineral lease
agreements, license agreements or other agreements (but excluding rights
evidenced by Chattel Paper, Documents or Instruments) in or under which Debtor
has any right, title or interest.

 

“Deposit Account” means any “deposit account” as such term is defined in
Section 9-102(a)(29) of the UCC.

 

“Documents” means any “documents,” as such term is defined in
Section 9-102(a)(30) of the UCC.

 

“Equipment” means any “equipment,” as such term is defined in
Section 9-102(a)(33) of the UCC.

 

“Event of Default” shall have the meaning assigned thereto in the Note.

 

“General Intangible” means any “general intangible,” as such term is defined in
Section 9-102(a)(42) of the UCC.

 

“Goods” means any “goods,” as such term is defined in Section 9-102(a)(44) of
the UCC.

 

“Instruments” means any “instrument,” as such term is defined in
Section 9-102(a)(47) of the UCC.

 

“Inventory” means any “inventory,” as such term is defined in
Section 9-102(a)(48) of the UCC.

 

2

--------------------------------------------------------------------------------


 

“Investment Property” means any “investment property,” as such term is defined
in Section 9-102(a)(49) of the UCC.

 

“Letter-of-Credit Right” means “letter-of-credit right,” as such term is defined
in Section 9-102(a)(51) of the UCC.

 

“Lien” means any mortgage, pledge, deed of trust, hypothecation, assignment,
deposit, arrangement, encumbrance, lien, or preference, priority or other
security agreement of any kind or nature whatsoever.

 

“Note” has the meaning ascribed thereto in the Recitals.

 

“Permitted Liens” has the meaning set forth in the Deed of Trust.

 

“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC.

 

“Records, Samples and Data” any and all title instruments, title opinions, land
status reports, title abstracts, title materials and information, files,
records, writings, data bases, information, systems, maps, plats, surveys,
geological and geophysical (including, without limitation, electrical,
electromagnetic, gravity, and seismic), geochemical, geotechnical and
radiometric data and information, drilling data, test data, mineral samples
(including, without limitation, drill cores), mineral assay reports,
interpretative and analytical reports of any kind or nature (including, without
limitation, reserve or deposit studies or evaluations), information concerning
exploration and development of deposits of Minerals (as defined in the Deed of
Trust) (including information concerning mine operation, shutdown, and closure
and concerning reclamation of lands and other resources affected by mining),
environmental data and related information and reports and studies, computer
hardware and software and all documentation therefor or relating thereto
(including, without limitation, all licenses relating to or covering such
computer hardware, software or documentation), trade secrets, business names,
trade marks, service marks and the goodwill of the business relating thereto,
patented and unpatented inventions, copyrights, lease records (including rental
and royalty payment records), permits and records and information concerning
compliance with the permits, mine development programs and budgets, financial
statements and audits, reclamation plans and related data and reports,
information, data and reports relating to or associated with all aspects of all
or any portion of the Lands and all of each of Debtor’s and Guarantor’s rights
and interests therein, whether owned, licensed or otherwise, any and all
contracts and agreements between or among Debtor or Guarantor and any
contractor, architect or engineer in connection with the design, construction or
operation of any of the Lands, including, without limitation, any contract or
agreement executed by Debtor or Guarantor and any landscape architect, civil
engineer, electrical engineer, soils engineer, mining engineer, mechanical
engineer or other engineer, together with all plans and specifications prepared
by any design architect for the construction of any improvements comprising any
part of the Lands, and all geological, geophysical, geochemical and geotechnical
data, samples and records and other information or data related to any lands in
the Holbrook Basin, Arizona, whether in the form of a writing, photograph,
microfilm or electronic media, including, but not limited to, any
computer-readable memory and any computer hardware of software necessary to
process such memory.

 

3

--------------------------------------------------------------------------------


 

“Secured Obligations” means the Obligations as such capitalized term is defined
in the Note.

 

“Supporting Obligation” means “supporting obligation,” as such term is defined
in Section 9-102(a)(77) of the UCC.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Arizona; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the creation or attachment,
perfection or priority of Secured Party’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Arizona, the term “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such creation or attachment, perfection of priority and for purposes
of definitions related to such provisions.

 

2.                                      Grant of Security Interest.  As security
for the prompt and complete payment in full when due (whether at stated
maturity, acceleration or otherwise) of all the Secured Obligations and the
performance of all obligations of the Prospect Parties in the instruments
creating the same and in order to induce the Secured Party to enter into the
Purchase Agreement, each of Debtor and Guarantor, pursuant to this Agreement and
any additional documents, instruments or agreements reasonably requested by
Secured Party, hereby grants to Secured Party a security interest in and to and
a Lien upon:

 

(a)                                 all of Debtor’s right, title and interest
in, to and under each of the following, whether now owned or hereafter acquired
by Debtor or any of its controlled Affiliates (“Debtor’s Collateral”):

 

(i)                                     All Accounts;

 

(ii)                                  All Chattel Paper;

 

(iii)                               All Commercial Tort Claims;

 

(iv)                              All Contracts;

 

(v)                                 All Deposit Accounts;

 

(vi)                              All Documents;

 

(vii)                           All Equipment;

 

(viii)                        All General Intangibles;

 

(ix)                              All Instruments;

 

(x)                                 All Inventory;

 

(xi)                              All Investment Property;

 

4

--------------------------------------------------------------------------------


 

(xii)                           All Letter-of-Credit Rights;

 

(xiii)                        All Supporting Obligations; and

 

(xiv)                       To the extent not otherwise included, all Proceeds
and products, including, without limitation, condemnation awards and the
proceeds of any and all insurance policies of each of the foregoing.

 

(b)                                 With respect to the Trust Property (as such
term is defined in the Deed of Trust), all of Guarantor’s right, title and
interest in, to and under each of the following, whether now owned or hereafter
acquired by Guarantor (“Guarantor’s Collateral”):

 

(i)                                     All Accounts;

 

(ii)                                  All Chattel Paper;

 

(iii)                               All Commercial Tort Claims;

 

(iv)                              All Contracts;

 

(v)                                 All Deposit Accounts;

 

(vi)                              All Documents;

 

(vii)                           All Equipment;

 

(viii)                        All General Intangibles;

 

(ix)                              All Instruments;

 

(x)                                 All Inventory;

 

(xi)                              All Investment Property;

 

(xii)                           All Letter-of-Credit Rights;

 

(xiii)                        All Supporting Obligations;

 

(xiv)                       All Collateral Assignments; and

 

(xv)                          To the extent not otherwise included, all Proceeds
and products, including, without limitation, condemnation awards and the
proceeds of any and all insurance policies of each of the foregoing.

 

In the case of each of the foregoing, whether (i) owned by Debtor or Guarantor
or (ii) used in or useful to the business conducted by the Guarantor.

 

5

--------------------------------------------------------------------------------


 

Debtor’s Collateral and Guarantor’s Collateral are collectively referred to as
“Collateral” and, for the avoidance of doubt, shall include, without limitation,
Records, Samples and Data.

 

3.                                      Representations, Warranties and
Covenants of Prospect Parties.  Each Prospect Party hereby represents, warrants
and covenants to Secured Party that from and after the date of this Agreement
and until the Secured Obligations have been completely and finally paid in full:

 

(a)                                 Each Prospect Party is the sole legal and
equitable owner of each item of the Collateral in which it purports to grant a
security interest hereunder, having good and merchantable title or rights
thereto free and clear of any and all Liens, except for Permitted Liens.

 

(b)                                 The security interest in the Collateral
granted to Secured Party hereunder constitutes a valid and enforceable security
interest in the Collateral to the extent that a security interest can be created
under Article 9 of the UCC, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
rights of creditors generally and except to the extent that enforcement of
rights and remedies set forth herein may be limited by equitable principles
(regardless of whether enforcement is considered in a court of law or a
proceeding in equity).

 

(c)                                  Secured Party at all times shall have a
perfected security interest in the Collateral that shall be prior to any other
interest therein except for Permitted Liens.  Each Prospect Party will do all
acts and things, and will execute and file all instruments (including, without
limitation, any and all security agreements, mortgages, deeds of trusts,
assignments of rents, assignments of proceeds, attornment documents, financing
statements, and continuation statements) required by Secured Party to establish,
maintain and continue the perfected security interest of Secured Party in the
Collateral, and will promptly on demand, pay all costs and expenses of filing
and recording, including the cost of any searches reasonably deemed necessary by
Secured Party from time to time to establish and determine the validity and the
continuing priority of the security interest of Secured Party granted hereby,
and also pay all other claims and charges that in the reasonable opinion of
Secured Party might prejudice, imperil or otherwise affect the Collateral or its
security interest therein.

 

(d)                                 Each Prospect Party, at its expense, will,
to the extent commercially feasible, insure the Collateral, with Secured Party
as loss payee, against such hazards and in such form and in such amounts and
with such companies as Secured Party may from time to time require, and will
deliver the policies or appropriate certificates to Secured Party.  Any such
insurance policies shall provide for at least thirty (30) days’ written notice
to Secured Party of cancellation, reduction in amount or material change in
coverage of the insurance.  In the event that any Prospect Party fails to obtain
or renew any insurance required hereunder within fifteen (15) days prior to its
expiration, Secured Party may do so and charge the cost thereof to Debtor,
pursuant to Section 3(i)herein.

 

6

--------------------------------------------------------------------------------


 

Secured Party is hereby irrevocably appointed the attorney-in-fact of each
Prospect Party. As such entity’s attorney-in-fact, Secured Party, without any
obligation to do so, may make, adjust or settle any claims under such insurance
or pursuant to cancellation of such insurance and endorse any check or draft
that may be payable to such Prospect Party, alone or jointly with other payees,
so that Secured Party may collect the proceeds for any loss under such
insurance.  Subject to the right to restore as set forth in the Deed of Trust,
the proceeds of such insurance, less any costs and expenses incurred or paid by
Secured Party in the collection thereof, shall be applied to repayment of the
Secured Obligations, whether or not due and in any order of priority, and any
balance shall be refunded to the applicable Prospect Party.  Any such
application of insurance proceeds shall not cure or waive any default hereunder.

 

(e)                                  Each Prospect Party at its cost and expense
shall protect and defend the security interest of Secured Party and all of the
rights of Secured Party hereunder against the claims and demands of all other
parties.

 

(f)                                   To the extent applicable, each Prospect
Party shall at all times keep and maintain the Collateral in good working order,
repair and condition and permit no waste thereof, and shall from time to time
make all necessary and proper repairs, replacements and additions thereto, so
that the efficiency thereof shall be fully preserved and maintained, all as
satisfactory to Secured Party.  All such replacements shall be free of any other
lien, security interest or encumbrance of any nature. Each Prospect Party shall
maintain in full force and effect all leases, contracts, servitudes and other
agreements forming a part of any of the Collateral and shall perform all of its
obligations thereunder, including, but not limited to, the timely payment of all
rents, royalties and other payments due and payable thereunder or otherwise
attendant to such Prospect Party’s ownership or operation of the Collateral. No
Prospect Party shall amend, modify or otherwise revise any such lease, contract,
servitude or other agreement if such amendment, modification or revision would
have a material and adverse effect on the value of Collateral.

 

(g)                                  Each Prospect Party shall pay when due all
taxes, assessments, charges, liens or encumbrances now or hereafter affecting
the Collateral, subject to each Prospect Party’s right to contest in good faith.

 

(h)                                 Each Prospect Party shall comply in all
material respects with all environmental laws now or hereafter applicable such
Prospect Party or the Collateral as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters and shall obtain, at or prior to the time required by applicable
environmental laws, all environmental, health and safety permits, licenses and
other authorizations necessary for the its operations and will maintain such
authorizations in full force and effect.

 

(i)                                     With at least ten (10) days’ prior
written notice to the Prospect Parties (provided, however, that if failure to
pay such obligation within ten (10)

 

7

--------------------------------------------------------------------------------


 

days shall result in an impairment of the Collateral or the Secured Party’s
secured interest and Lien therein, no such notice shall be required), Secured
Party may, at its option, and without any obligation to do so, pay, perform and
discharge any and all amounts, costs, expenses and liabilities herein agreed to
be paid or performed by the Prospect Parties, and all amounts expended by
Secured Party in so doing shall become part of the Secured Obligations secured
hereby, and shall be immediately due and payable by Debtor to Secured Party upon
demand therefor, and shall bear interest at the rate of nine percent (9%) per
year from the date of such expenditure until paid.

 

(j)                                    On the date hereof, the chief executive
office of Debtor is located at c/o Prospect Global Resources, Inc., 1621
18th Street, Suite 260 South, Denver, Colorado 80202.

 

(k)                                 At any time and from time to time, upon the
reasonable written request of Secured Party, the Prospect Parties will promptly
and duly execute and deliver any and all such further instruments, endorsements,
powers of attorney and other documents, make such filings, give such notices and
take such further action as Secured Party may reasonably deem necessary to
obtain the full benefits of this Agreement and of the rights, remedies and
powers granted herein.

 

(l)                                     The Prospect Parties shall keep and
maintain accurate and complete records of the Collateral, including, without
limitation, a record of all payments received and all credits granted with
respect to the Collateral and all other dealings with the Collateral.

 

(m)                             Each of the Prospect Parties hereby authorizes
Secured Party at any time and from time to time to file in any filing office in
any UCC jurisdiction any initial financing statements and amendments thereto
that (i) indicate the Collateral (A) as “all assets” of such Prospect Party or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including, without limitation, (A) whether such Prospect
Party is an organization, the type of organization and any organization
identification number issued to such entity, and (B) in the case of a financing
statement filed as a fixture filing or indicating any timber to be cut, a
sufficient description of the real property to which such Collateral relates.

 

4.                                      Representations, Warranties and
Covenants of Guarantor under the Deed of Trust.

 

4.1                               This Agreement incorporates by reference all
representations, warranties and covenants of Guarantor with respect to the Trust
Property as contained in the Deed of Trust.

 

8

--------------------------------------------------------------------------------


 

5.                                      Rights and Remedies Upon Default.

 

5.1                               If an Event of Default shall have occurred and
be continuing, then Secured Party shall have all the rights of a secured party
under the UCC (including, without limitation, the right to dispose of the
Collateral in any manner permitted under the UCC), shall have all rights now or
hereafter existing under all other applicable laws or in equity, and, subject to
any requirements of applicable law then in effect, shall have all the rights set
forth in this Agreement.

 

5.2                               The obligations of each of the Prospect
Parties under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstances or
occurrence except as specifically provided in this Agreement.  The rights,
powers and remedies of Secured Party under this Agreement shall be cumulative
and not exclusive of any other right, power or remedy which Secured Party may
have against any Prospect Party.

 

6.                                      Miscellaneous.

 

6.1                               Expenses. Except as otherwise expressly
provided herein, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses.

 

6.2                               Notices. All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given (i) when delivered by hand (with written
confirmation of receipt); (ii) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (iii) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient; or
(iv) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 6.2):

 

If to Secured Party:

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA 90291
Facsimile: 310-993-0262
E-mail: sevenciel@ca.rr.com
Attention: Anders Karlsson

 

9

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA 19004
Facsimile 215-689-1504
Email: weisberg@weisberg-law.com
Attention: Mr. Richard Weisberg

 

 

If to Debtor and Guarantor:

c/o Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO 80202
Facsimile: 720-294-0402
E-Mail: PAvery@prospectGRI.com
Attention: Mr. Pat Avery

 

 

with a copy, which shall not constitute notice, to:

Eisner, Kahan & Gorry, a professional corporation
9601 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90210
Facsimile: 310-855-3201
E-mail: meisner@eisnerlaw.com
Attention: Mr. Michael Eisner

 

6.3                               Construction; Representation by Counsel. The
Parties acknowledge and agree that they have been represented and advised by
counsel in connection with the negotiation and preparation of this Agreement,
and this Agreement shall be deemed to have been drafted jointly by the Parties,
notwithstanding that one Party or the other may have performed the actual
drafting hereof.  This Agreement shall be construed and interpreted in
accordance with the plain meaning of its language, and not for or against any
Party, and as a whole, giving effect to all the terms, conditions and provisions
hereof.  Whenever the context may require, any provisions used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms.

 

6.4                               Headings. The headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

 

6.5                               Severability.  If any provision of this
Agreement is held invalid or unenforceable, such decision shall not affect the
validity or enforceability of any other provision of this Agreement, all of
which other provisions shall remain in full force and effect.

 

6.6                               Entire Agreement. This Agreement contains the
entire agreement between the Parties with respect to the transactions
contemplated hereby, and supersedes all negotiations, agreements,
representations, warranties, commitments, whether in writing or oral, prior to
the effective date of this Agreement.

 

6.7                               Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

10

--------------------------------------------------------------------------------


 

Neither Party may assign its rights or obligations hereunder without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed.

 

6.8                               No Third-Party Beneficiaries. This Agreement
is for the sole benefit of the Parties and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

6.9                               Amendment and Modification; Waiver. This
Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each Party hereto. No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the Party so waiving. No waiver by any Party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

6.10                        Governing Law; Submission to Jurisdiction.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Arizona without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Arizona or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Arizona.

 

(b)                                 The Parties consent to the sole and
exclusive jurisdiction and venue in the Federal or State courts in the County of
Maricopa, Arizona, and agree that all disputes based on or arising out of this
Agreement shall only be submitted to and determined by said courts, which shall
have sole and exclusive jurisdiction.

 

6.11                        Further Assurances.  In the event Secured Party has
exercised its rights and remedies under this Agreement and has acquired the
Collateral for its own continued use and operation, then as soon as practicable,
upon Secured Party’s request, the Prospect Parties and Prospect Global
Resources, Inc., a Nevada corporation (“PGRX”) agree to cooperate with Secured
Party in accordance with this paragraph.  Specifically, the Prospect Parties and
PGRX agree to provide to Secured Party such access, water rights and permits as
are under the Prospect Parties’ or PGRX’s then current control or ownership and
that are necessary for the Secured Party to mine and produce Authorized Minerals
(as defined in the Additional Consideration Agreement) from the AWP Area (as
defined in the Additional Consideration Agreement) as contemplated by the
Parties in the business plans and projections of AWP as of the date hereof.  The
Prospect Parties’ and PGRX’s obligations under this paragraph are subject to
(i) the Secured Party’s agreement

 

11

--------------------------------------------------------------------------------


 

to compensate the Prospect Parties or PGRX, as applicable, for the use of such
access, water rights and permits on the lower of the acquisition cost or a fair
market basis, and (ii) that the Prospect Parties or PGRX shall not be required
to provide any such resources to Secured Party in material violation of any
environmental laws, permits, licenses or agreements relating to such resources,
and (iii) that Prospect Parties and PGRX shall not be required to provide such
resources to Secured Party to the extent the same would materially and adversely
affect either the Prospect Parties’ or PGRX’s ability to continue to operate its
own operations on non-AWP Area in a commercially reasonable manner.  This
Agreement shall be binding on the successors and assigns of PGRX.  PGRX
represents and warrants to Secured Party that PGRX has full right and authority
to join in, and agree to the terms and conditions of this Section 6.11, and that
its joinder and agreement is the legal and binding obligation of PGRX, and does
not conflict with any other agreement of PGRX.

 

6.12                        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

6.13                        Termination; Release.  This Agreement shall
automatically terminate upon the full, complete and final payment of the Secured
Obligations and all rights to the Collateral shall revert to the respective
Prospect Party.  Upon termination of this Agreement, Secured Party, at the
request of Debtor, will promptly execute and deliver to Debtor and Guarantor the
proper instruments (including UCC termination statements) acknowledging the
termination of this Agreement and all Liens on the Collateral.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

DEBTOR:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Wayne Rich

 

Name: Wayne Rich

 

Title: Chief Financial Officer

 

 

 

 

 

GUARANTOR:

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Wayne Rich

 

Name: Wayne Rich

 

Title: Manager

 

 

 

 

 

SECURED PARTY:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

--------------------------------------------------------------------------------


 

JOINDER

 

The undersigned hereby joins into this Agreement and agrees to be bound as to
Section 6.11 of this Agreement.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Nevada corporation

 

 

 

 

By:

/s/ Wayne Rich

 

Name: Wayne Rich

 

Title: Chief Financial Officer and Vice President of Finance

 

--------------------------------------------------------------------------------